Citation Nr: 1120667	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from March 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In August 2009, the Board remanded these issues for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbance, anxiety, and depression.

2.  The Veteran's service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

Letters dated in January 2006 and March 2006 addressed the TDIU claim.  In an October 2006 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected PTSD, the evidence must show that his condition "ha[d] increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The March 2006 rating decision explained the criteria for the next higher disability rating available for PTSD under the applicable diagnostic code.  The August 2006 rating decision explained the requirements for TDIU.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating and TDIU claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  

The Veteran's representative has contended that the September 2010 VA examination of the Veteran was inadequate as the examiner did not indicate that he reviewed the claims folder.  However, the examiner discussed the Veteran's military and medical history and described recent medical history and treatment.  The examiner evaluated the Veteran's current psychiatric condition and the representative does not explain what relevant information the examiner missed by failing to review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the examination is sufficiently thorough and complete for ratings purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in a September 2004 rating decision.  An initial 50 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, from March 2004.  The Veteran filed a claim for increased rating in August 2005.  He contends that he is entitled to a rating higher than 50 percent.

Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The current 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Also of relevance to the evaluation of service-connected mental disorders is the Global Assessment of Functioning (GAF) rating, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

On VA examination in September 2005, the Veteran reported that he lived in Idaho with his wife of 33 years.  He was employed full-time as a third manager for a branch of a grocery store chain.  He stated that outside of work he did nothing other than to recover from the physical demands of his job.  The Veteran reported having a number of acquaintances but no one that he would consider a close friend.  He had no hobbies and belonged to no organizations.  The Veteran stated that he was having significant difficulties on the job, citing his lack of tolerance or patience with customers and coworkers.  He also reported having nightmares and startling awake at the slightest noise.  The Veteran reported his marital relationship as strained but stable.  He reported some problems with his relationship with his adult daughters who saw him as a controlling person.  The Veteran reported that he was taking no psychiatric medications and receiving no care for his PTSD.  On examination, the Veteran was dressed appropriately and well-groomed.  He maintained an impassive dysphoric look on his face for the majority of the interview.  He was alert and fully oriented, and nothing was observed that would suggest the existence of delusions, hallucinations, or any other symptoms indicating psychosis.  Memory appeared to be grossly intact and thinking was normal from the perspective of productivity, relevance, and coherence.  He had limited insight into his behavior, emotions, and the effect he had on other people.  The examiner diagnosed chronic PTSD and assigned a GAF score of 50.  He stated that while the Veteran remained employed, he had chronic difficulty in social and occupational functioning and may be in jeopardy of losing his job as a result of his rigid coping style.

In March 2006 the Veteran was evaluated at the War Related Illness and Injury Study Center.  The Veteran reported sleep problems secondary to pain and PTSD symptoms.  He lived with his wife in Idaho and continued to work in retail.  The Veteran reported guilt from his Vietnam experiences and described panic attacks which the examiner stated were not overtly linked to trauma cues but would most likely extinguish with PTSD treatment.  The Veteran was well-groomed and interacted pleasantly and in a cooperative manner.  He was alert and oriented to person, time, and place.  He denied hallucinations.  His mood was good and affect was positive.  The Veteran denied suicidal and homicidal thoughts, and his insight and judgment were good.  The diagnosis was PTSD, chronic, severe.  It was recommended that the Veteran initiate psychotherapy.

An October 2006 VA mental health treatment record noted that the Veteran's had shown an increase in PTSD symptoms despite treatment efforts.  His ability to establish and maintain effective or favorable relationships with people was severely impaired.  His PTSD symptoms were noted to be of such severity and persistence that there was severe impairment in his ability to obtain or retain employment; it was doubtful he would be able to hold onto his current job much longer.

In January 2007 he was noted to have determined to stop fighting with VA and get on with his life.  He had decided to stay with his present job for now and make the best of it.  He denied suicidal or homicidal ideation.

Pursuant to the Board's remand, a fee basis VA examination was conducted in Germany in September 2010.  The Veteran reported chronic hypervigilance with sleep disturbances, diminished joy, and waning interests.  He reported that he was always "wired" and suffered from anxiety and depression.  He had withdrawn socially and had only absolutely necessary contact with people.  He could not imagine his life continuing this way, but he denied suicidality.  The Veteran reported that following service he had worked as a police officer for 19 years and later in retail.  He was currently working in Kosovo as a police advisor with the Interior Ministry.  The job came with excellent pay and he worked in an office without any physical demands.  The Veteran reported that he was suffering from the work-related separation from his wife, who had remained in the United States; he was only able to see her on a few occasions.  

On examination, the Veteran was appropriately dressed and well-groomed.  There were no indications of impaired orientation or cognition, hallucinations, delusions, or impaired boundaries.  The examiner stated that during the interview the mental findings raised were unremarkable, and a significant depressive disorder was not detected.  There were also no direct indications of increased anxiety, internal tension, or chronic irritation.  Outside of the Veteran's work, he was socially isolated, had no friends, and had little or no contact with his primary family such as children and siblings.  He had a close and trusting relationship with his wife.  The examiner stated that the Veteran's "interpersonal relationships do not seem to be affected in an excessive manner, after all, he has been married for many years."  The examiner stated that the Veteran's symptoms could be diagnosed as the residual syndrome of a chronic PTSD, however the complete picture of the disorder did not seem to be fulfilled at this time.  This was supported in particular by the absent emotional reaction when experiences during the war were described, and a specific respective avoidance behavior was not detected.  The GAF score was 65.  

After reviewing the evidence of record, the Board finds no support for an evaluation in excess of 50 percent for the Veteran's service-connected PTSD.  The evidence shows the Veteran having difficulty establishing and maintaining effective work and social relationships; that describes the criteria for the current 50 percent rating.  

The Veteran's PTSD symptoms have not been shown to be so disabling as to warrant an evaluation of 70 percent.  The evidence does not show that symptomatology approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent at any time during the appeals period.  There were no reports of suicidal ideation, hospitalization, obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near continuous panic affecting the Veteran's ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran was in a stable marriage.  As for industrial impairment, although the Veteran has apparently experienced difficulties relating to others at work at times, the evidence has shown him to be consistently employed, most recently in a well-paying job in Kosovo.

The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran's lay statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the objective clinical findings of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the preponderance of the evidence is against a rating higher than 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, rated as 50 percent disabling; residuals of right brachial plexus injury, 20 percent; residuals of shell fragment wound of right shoulder, 10 percent; residuals of shell fragment wound, right thigh, 10 percent; residuals of shell fragment wound, left iliac wing, 10 percent; tinnitus, 10 percent; chloracne, 10 percent; hypertension, 10 percent; residuals of shell fragment wound, left ear and left side of neck, 0 percent; and multiple scars, arms, chest, right foot, and right wrist, 0 percent.  A combined disability evaluation of 80 percent is in effect.  38 C.F.R. § 4.25.

Having at least one service connected disability rated at 40 percent disabling and a combined rating of 80 percent, the veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

As above, on the September 2005 VA examination the Veteran reported he was employed full-time in retail.  The subsequent treatment records continued to note that he was employed.  On the most recent, September 2010 examination, he reported that he was working in Kosovo at a well-paying job in the Interior Ministry.  While the Veteran may have difficulty working with other people, he is currently employed and thus does not meet the criteria for a TDIU.  

ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


